UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1519


In re: MICHAEL BERNARD CAROTHERS, a/k/a Unc, a/k/a Uncle,
a/k/a Big Unc,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 0:08-cr-00401-CMC-4)


Submitted:   July 25, 2013                  Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Bernard Carothers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael          Bernard      Carothers      petitions          for      a    writ    of

mandamus      seeking          an     order    requiring        the     district           court    to

provide transcripts.                We conclude that Carothers is not entitled

to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary            circumstances.            Kerr      v.    United       States

Dist.       Court,       426    U.S.       394,   402     (1976);        United        States       v.

Moussaoui,         333    F.3d      509,      516-17     (4th    Cir.      2003).          Further,

mandamus      relief       is    available        only    when    the      petitioner         has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              In addition, mandamus may not be used as a substitute

for appeal.          In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).          The relief sought by Carothers is not available by

way    of    mandamus.              Accordingly,        although      we      grant        leave    to

proceed in forma pauperis, we deny the petition for writ of

mandamus.       We dispense with oral argument because the facts and

legal    contentions            are    adequately        presented       in      the       materials

before      this     court      and    argument        would    not     aid     the    decisional

process.



                                                                                PETITION DENIED



                                                  2